NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                          APR 10 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

COLBY LEE APLIN,                                 No. 19-35197

                  Plaintiff-Appellant,           D.C. No. 3:18-cv-00434-MO

 v.
                                                 MEMORANDUM*
MCIJ; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, District Judge, Presiding

                               Submitted April 7, 2020**

Before:         TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Oregon state prisoner Colby Lee Aplin appeals pro se from the district

court’s summary judgment in her 42 U.S.C. § 1983 action alleging federal and

state law claims related to her mail arising from her pretrial detention in

Multnomah County jail. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc). We

affirm.

      In her opening brief, plaintiff fails to raise, and therefore has waived, any

challenge to the district court’s summary judgment on her claims challenging the

Multnomah County Sheriff’s Office’s (“MCSO”) mail policy’s restriction of

content on envelopes. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      The district court properly granted summary judgment on plaintiff’s claims

challenging the MCSO’s mail policy’s other restrictions because plaintiff failed to

exhaust her administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

her. See Ross v. Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (explaining that an

inmate must exhaust such administrative remedies as are available before bringing

suit, and describing limited circumstances in which administrative remedies are

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,


                                          2                                    19-35197
internal quotation marks, and emphasis omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal, including plaintiff’s contentions that defendants violated her right of access

to the courts and right to counsel. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-35197